Citation Nr: 0423590	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-00 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to an increase in the 70 percent evaluation 
currently assigned for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2001 decision by the RO 
which denied the claim for an increased rating for PTSD.  A 
personal hearing before the undersigned member of the Board 
in Washington, D.C., was held March 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's symptoms of PTSD are of such severity as to 
produce total social and industrial inadaptability.  


CONCLUSION OF LAW

The criteria for a schedular 100 percent rating for service-
connected PTSD are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.130, Part 4, including Diagnostic Codes 9440-9411 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits.  

In this case, the veteran was provided with the appropriate 
law and regulations pertaining to VA's duty to assist under 
the VCAA in the statement of the case issued in November 
2002.  At a personal hearing before the undersigned member of 
the Board in March 2004, the veteran testified that all of 
his treatment was by VA and that there were no private 
medical records to obtain.  The veteran submitted additional 
evidence at the hearing, including duplicate records, and 
waived RO consideration of the evidence.  All VA medical 
records were obtain and associated with the claims file.  
There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  

In light of the favorable decision, the Board finds that any 
VA deficiency in complying with VCAA is harmless error and 
that no useful purpose would be served by remanding the 
appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Accordingly, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Factual Background

The evidentiary record includes several letters from various 
VA medical care providers and a report of a VA psychiatric 
examination conducted in March 2001.  

A letter signed by a VA physician and a primary care social 
worker in May 2000 indicated that the veteran had difficulty 
communicating with his family or being in large groups, and 
that he had recurring nightmares about his noncombat 
traumatic experiences in service.  The letter indicated that 
the veteran attended psycho-therapy classes regularly since 
August 1999.  The medical care providers opined that the 
veteran was unable to be employed to due to his multiple 
physical and psychiatric problems.  

A VA psychiatric report from the veteran's treating physician 
in August 2000 included a history of his psychiatric problems 
since service.  The physician noted that the veteran slept in 
the basement laundry room for many years because his wife was 
afraid that he would become violent from a nightmare.  The 
veteran did not like to be around people, including his 
family and ate his meals alone.  He has no friends and stays 
at home most of the time.  He was in a constant fight with 
himself to control his anxiety and anger.  He also reported 
auditory hallucinations telling him to hurt someone.  The 
diagnoses included PTSD, severe, and psychosis, not otherwise 
specified.  The examiner offered a Global Assessment of 
Functioning (GAF) score of 42, based solely on the veteran's 
PTSD symptoms.  

When examined by VA in March 2001, the examiner indicated 
that he had reviewed the claims file and included a detailed 
description of the veteran's medical history and current 
symptoms.  He noted that the veteran lived in the basement of 
his home that he shared with his wife, and that he was 
estranged from his spouse and children.  The veteran 
expressed anger by firing his gun into the trees outside his 
home.  There was gross impairment of psychosocial functioning 
both occupationally and socially with disturbance in his 
thought process and communications.  He occasionally 
experienced delusions and auditory hallucinations, and 
reportedly engaged in recent assaultive behavior with a 
family member at a funeral.  

On mental status examination, there was evidence of 
impairment of thought process and distraction due to auditory 
hallucinations.  The veteran did not make eye contact during 
the examination and starred at the floor or off into the 
distance.  He denied any current suicidal or homicidal 
ideations, but reported he had such thoughts in the past.  
His personal hygiene was poor, he was oriented times two, and 
there was evidence of long and short-term memory impairment.  
The veteran was totally isolated from others, including 
family members.  There was virtually no flow of speech, and 
he responded to questions with one word answers.  He had 
frequent panic attacks and depression, impaired impulse 
control, and difficulty sleeping.  The diagnoses included 
PTSD, chronic and severe, and psychosis, not otherwise 
specified.  The current GAF score was estimated to be 38, 
with past scores of 40.  

A hearing was conducted at the Board of Veterans' Appeals in 
Washington, D.C. in March 2004.  The veteran testified that 
he had worked for the federal government for over 20 years, 
but was forced to leave because of his violent outbursts.  He 
lived in the basement of his home, away from his family.  He 
had tried other jobs, but could not deal with customers.  The 
veteran submitted VA outpatient treatment records reflecting 
enrollment in an anger management course beginning in October 
2003.  In March 2004, he was examined and found to have a GAF 
score of 49. 

Increased Rating - In General

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.  

Where post-traumatic stress disorder (PTSD) results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, a 100 percent 
rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  


Analysis

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a 100 percent 
evaluation.  38 C.F.R. § 4.130 (2003).  It must be remembered 
that disability ratings are intended to compensate reductions 
in earning capacity as a result of the specific disorder.  
The percentage ratings are intended, as far as practicably 
can be determined, to compensate the average impairment of 
earning capacity resulting from such disorder in civilian 
occupations.  38 C.F.R. § 4.1 (2003).  

The predominant picture of the veteran's medical history 
since the receipt of his claim for increase is such that he 
is demonstrably unable to obtain and retain employment.  The 
evidence indicates that the veteran has not had substantially 
gainful employment since 1998, primarily due to his 
psychiatric problems.  The record also shows that he has been 
treated for his PTSD on a regular basis for the past several 
years, and that he has been prescribed several psychiatric 
medications.  The veteran's GAF scores during the pendency of 
this appeal ranged from 38 to 49.  

The GAF is probative evidence for VA rating purposes, because 
it indicates a person's ability to function in the areas of 
concern in rating disabilities for VA purposes.  See Massey 
v. Brown, 7 Vet. App. 204, 207 (1994).  

A GAF between 31 and 40 contemplates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score between 41 and 50 
contemplates a level of impairment of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV).  

In the instant case, the totality of the medical evidence 
indicates that the veteran's industrial and social impairment 
is significantly impaired.  He has not been substantially 
gainfully employed for several years and has been attending 
psychiatric counseling on a regular basis since 1999.  The 
veteran has consistently displayed severe symptomatology 
related to PTSD, including occasional auditory 
hallucinations, impairment of memory and thought process, 
nightmares, outbursts of anger, and isolative behavior.  His 
psychiatric symptoms, particularly his outbursts of anger, 
appear to present a danger to himself and possibly to others.  
The medical evidence includes several opinions from VA 
medical care providers, including his treating doctor and 
counselor to the effect that the veteran's PTSD 
symptomatology rendered him unemployable.  The undersigned 
finds these opinions and the GAF scores persuasive, 
particularly in light of the fact that there is no medical 
opinion to the contrary.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

Here, the veteran's medical history shows that he has total 
social and industrial impairment and, therefore, his PTSD 
does warrant a higher evaluation.  After reviewing the 
evidence of record, the Board concludes that the veteran's 
psychiatric disability picture more closely approximates the 
criteria for a 100 percent schedular rating.  




ORDER

A schedular evaluation of 100 percent for PTSD is granted, 
subject to VA laws and regulation concerning payment of 
monetary benefits.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



